Title: Enclosure: James Seagrove to Henry Knox, 4 June 1794
From: Seagrove, James
To: Knox, Henry


                  
                     Sir
                     Savannah [Ga.] 4th June 1794
                  
                  Since I had the honor of writing you on the 28th ultimo by Capt. Skelly, his Excellency the Governor of Georgia arrived here. I have been frequently with him since his being in town, and have conversed freely and at large on the outrageous conduct of the people of this country. I should feel a sincere pleasure in being able to inform you that any measures have been taken by this government to bring to justice the offenders in the late wanton attacks on the Creek Indians, in order to remove the disgrace which hath been brought on this state, and the consequences that may be expected—but I am sorry to say that there does not appear the most distant hope of anything of the kind being done or any exertions made to check the licentious lawless spirit of a certain class of the citizens of this state.
                  I have always given you my opinion of these people with candor and truth, and what I have predicted I have reason to believe you will shortly come to pass. It is now reduced to a certainty that a very considerable body of the people in the upper part of Georgia have associated for the purpose of setting up an independent government for themselves, on the territory belonging to the Creek Indians. A constitution for this new government is already framed, and the terms of settlement all fixed, and which is to be put into operation without delay. The land on which they are to begin their settlement is that lying between the Oconee & Flint Rivers, and below the Apalachee. Old General Clarke appears to be at their head. I made free to ask Governor Matthews
                     
                     if he was acquainted with this very extraordinary business. He told me that he was, and he knew it to be absolutely true, and that he had forbid it, but did not believe any attention would be paid to his order. He tells me that he has seen part of their plan and under the hand of General Clarke. They commence by erecting six strong forts from the Oconee to the Oakmulgee, at the distance of ten miles apart, and as their numbers encrease they are to extend their territory.  Thus Sir, you see the strides those lawless men are taking. what will be the consequence or where it will end I will <not p>retend to determine, but I cannot help thinking that there is a premeditated plan formed by designing men in the southern states to involve the general government in a war at all events be it ever so disgraceful or unfavorable.
                  This conduct of the Georgians will give our neighbours the Spaniards a favorable opening to work on the passions of the Indians and whatever may be the professions of the Court of <Sp>ain toward the United States, that of their Govern<or>s of the Floridas and their Indian Agents are hostile toward us. Having lately seen publications (in consequence of declarations from the Court of Spain) which hold out the appearance of friendship with that Court toward our country, I am impelled to give it as my humble opinion that the same is not sincere so far as respects Indian matters. In order to support this belief of mine I have now enclosed you, the substance of the Governor of New Orleans late call on the Creeks Chickasaws and Cherokees—and I do not hesitate to add, that had it not been for the opposition I gave to his application, and also that of the Governor of St Augustine, they would long since have had the Indians at war on Georgia, as well as on all the western settlements. The talks which I had the honor to inclose you which was sent by <the> Creek nation to these Governors will confirm what I here assert of application having been made to the savages.  It is true that those Governors did it under pretence of opposition to the people said to be assembling under french authority in different states. but Sir those Governors well know that the savages who they should send to war on the frontier of any part of the United States, neither could nor would discriminate between persons of such description and the peaceable well disposed American citizen. On this principle I opposed the application and the talks alluded to proves my success. Since my last letter to you another
                     
                     Creek Indian has been killed on the Oconee by the Georgians.  I have not to add at present more than that I am sir.
               